TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO.   03-18-00791-CR
                                       NO.   03-18-00792-CR
                                       NO.   03-18-00793-CR
                                       NO.   03-18-00794-CR


                                  Gordon N. Ridley, Appellant

                                                v.

                                  The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY,
  NOS. 77244, 76603, 77191, 77814, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Gordon N. Ridley seeks to appeal judgments of conviction for three

counts of possession of a controlled substance and one count of possession with intent to deliver

a controlled substance. See Tex. Health & Safety Code § 481.115(c), (d). The trial court has

certified that (1) these are plea-bargain cases and Ridley has no right of appeal, and (2) Ridley

has waived the right of appeal. Accordingly, we dismiss the appeals for want of jurisdiction.

See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Jeff Rose, Justices Field and Toth
Dismissed for Want of Jurisdiction

Filed: December 21, 2018

Do Not Publish




                                     2